Citation Nr: 9914298	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
February 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran is seeking service connection for a bilateral 
knee disability which she contends was incurred in service.

The service medical records show that the veteran was seen 
for complaint of bilateral knee pain in October 1992.  
Following physical examination, the diagnosis was bilateral 
anterior cruciate patellar syndrome.  When she was seen in 
December 1992 for an unrelated condition, a diagnosis of 
probable patellofemoral syndrome was noted.  She was 
discharged from service in February 1996.  

The veteran was afforded a VA orthopedic examination in April 
1996.  At that time, clinical evaluation found no 
abnormalities in the knee joints.  The examiner indicated 
that, based on the tenderness found in the veteran's left 
patella, she could have chondromalacia of the patella.  On VA 
examination in January 1998, X-rays of both knees showed 
slight valgus deformity of the distal femur which the 
examiner described as a variation of normal anatomy.  The 
examiner noted that there was no indication of traumatic 
injury to either knee and maintained that the veteran's knee 
pain was caused by a congenital condition.  He stated that he 
would have difficulty relating this to any physical activity 
that might have occurred during her active duty.  

Initially, the Board finds that the veteran's claim is well-
grounded.  In this regard, the Board notes that the diagnoses 
of anterior cruciate patellar syndrome and probable 
patellofemoral syndrome in service along with the April 1996 
VA examiner's statement that the veteran could have 
chondromalacia of the patella is enough to make the claim 
well-grounded based on continuity of symptomatology.  See 
Savage v. Brown, 10 Vet.App. 488 (1997); see also Mattern v. 
Brown, No. 96-1508 (U.S. Vet.App. Feb. 23, 1999) (holding 
that a well-grounded claim need only be plausible, not 
conclusive).  

As the veteran has presented a well-grounded claim, the VA 
has the duty to assist her in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

Upon review, the Board notes that neither the 1996 nor 1998 
VA examinations reflect that the service medical records were 
reviewed in conjunction with the examinations.  Accordingly, 
the Board feels that the veteran should be afforded another 
VA examination to determine the etiology of her bilateral 
knee pain.  

In addition, a review of the April 1996 VA examination report 
indicates that X-rays of the veteran's knee were ordered.  
The Board notes that any reports of interpreted X-rays of the 
veteran's knees taken in conjunction with the April 1996 
examination have not been associated with the claims file.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for bilateral knee 
pain since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  The RO should also obtain and 
associate with the claims file the 
reports of interpretation of any X-rays 
of the veteran's knees taken in 
conjunction with the April 1996 VA 
examination.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any bilateral knee 
disability.  All indicated tests, studies 
and X-rays should be undertaken.  It is 
imperative that the claims folder be made 
available for use by the examiner so that 
the veteran's medical history can be 
reviewed.  After reviewing the veteran's 
entire medical record as contained in the 
claims file, the orthopedist should 
express an opinion as to whether any 
bilateral knee disability is likely 
congenital, developmental or 
acquired/traumatic in origin.  If 
determined to be congenital/developmental 
in origin, the examiner should express an 
opinion as to whether the disability was 
aggravated in service.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  If determined to be 
acquired/traumatic in origin, the 
examiner should express an opinion as to 
whether it is at least as likely that the 
disability had its onset in service. The 
complete rationale for any opinion 
expressed should be provided.  The RO 
should inform the veteran of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for service 
connection for a bilateral knee 
disability.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









